Citation Nr: 1120236	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  06-22 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals, injury to right foot with hammer digit syndrome, second, third, and fourth digits (right foot disability). 

2.  Entitlement to automobile and adaptive equipment, or adaptive equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In August 2005, the RO denied an increased rating for a right foot disability.  In April 2007, the RO denied entitlement to automobile and adaptive equipment, or adaptive equipment only.  The Veteran appealed from each of these denials.  The issues have been merged for the purposes of appeal.

The issue of service connection for a right ankle disability, to include as secondary to the service-connected right foot disability, has been raised by the record.  See July 2009 appellant's brief.  As it does not appear that this issue has been adjudicated by the agency of original jurisdiction (AOJ), the Board does not have jurisdiction over it.  Therefore, this issue is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been in receipt of a 30 percent rating for his right foot disability effective since July 1995, under Diagnostic Code (DC) 5284.  He seeks the maximum schedular rating for a foot injury of 40 percent, as well as entitlement to an automobile and adaptive equipment, or adaptive equipment only.  For each of these benefits, the Veteran contends that he has loss of use of the right foot because he has severe pain with standing or walking, and his VA provider has stated that the only treatment option is amputation of the right foot.  See, e.g., September 2005 notice of disagreement, June 2006 substantive appeal (VA Form 9).  

Further development is necessary for a fair adjudication of the Veteran's claims.  Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Under DC 5284, a 30 percent rating is assigned for severe residuals of foot injuries, and foot injuries with actual loss of use of the foot are to be rated as 40 percent disabling.  38 C.F.R. § 4.71, DC 5284 & Note.  Similarly, loss of use of the foot is rated as 40 percent disabling under 38 C.F.R. § 4.71, DC 5167.  

Financial assistance for an automobile and/or adaptive equipment is available if, as a result of service-connected disability, a Veteran has anatomical loss or permanent loss of use of one or both feet, one or both hands, or permanent impairment of vision in both eyes.  38 C.F.R. §§ 3.808, 17.156, 17.157, 17.158 (2010).  

For VA purposes, loss of use of the foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  This determination must be made on the basis of the actual remaining function of the foot and whether the acts of balance, propulsion, etc. of the foot could be accomplished equally well by an amputation stump with prosthesis.  For example, loss of use of the foot will be found where there is complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. §§ 3.350(a)(2), 4.63; see also Tucker v. West, 11 Vet. App. 369, 373 (1999).  

The Board acknowledges that the Veteran has significant pain in the right foot, with severe degenerative arthritis.  Further, his VA orthopedic surgery provider stated in August 2005 that this problem is difficult to address surgically, and that amputation of the foot would be the best surgical option.  The Veteran was to try a specially-ordered shoe and splint device at that time.  Prior VA treatment records reflect attempted treatment with orthotics and special shoes, with little relief from pain.  See, e.g., August 2004, January 2005, and March 2005 records.  

However, evaluations in 2004 and 2005 appear to demonstrate some degree of retained function in the right foot, with good or adequate dorsiflexion and plantar flexion (albeit with pain), no eversion or inversion, and some retained sensation dorsally.  The Veteran walked with a limp and took short steps, but he did not use any assistive device, such as a cane or crutch.  See, e.g., August 2004, January 2005 VA records; June 2005 VA examination report.  A May 2005 private treatment record further indicates complaints of numbness and tingling in the right toes.  

As such, it is unclear whether the Veteran's symptoms, including pain, amounted to a loss of use of function of the right foot for VA purposes at any point during the appeal.  Further, the Veteran was last examined for compensation purposes in June 2005, and the most recent treatment records in the claims file are dated in April 2007.  VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the claimant's disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination. Allday v. Brown, 7 Vet. App. 517, 526 (1995).  VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

Therefore, a remand is necessary to obtain all pertinent, outstanding treatment records.  While the Veteran had some private treatment in 2005, he reported in March 2007 that all of his right foot treatment was at VA facilities.  Upon remand, the Veteran should be requested to identify any current private providers and complete an authorization and release to allow VA to obtain any such records.  

After all pertinent, available treatment records have been associated with the claims file, the Veteran should be scheduled for a VA examination to determine the current severity of his right foot disability, to include whether the manifestations of such disability have amounted to loss of use of the foot at any time during the appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any providers who have treated him for his right foot disability since April 2007, and to complete an Authorization and Consent to Release Information to VA form (VA Form 21-4142) for each non-VA provider.  After obtaining any necessary authorizations, request copies of any outstanding treatment records, including but not limited to VA treatment records dated from April 2007 forward.  All requests and all responses for such records, including negative responses, must be documented in the claims file.  All records received should be associated with the claims file.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be notified of the attempts made and responses received, and allowed an opportunity to provide such records, in accordance with 38 C.F.R. § 3.159(c)&(e).

2.  After completing the above development, schedule the Veteran for an appropriate VA examination to determine the severity of his right foot disability, to include the nature of his mobility impairment.  The entire claims file and a copy of this remand should be made available to the examiner for review.  All necessary studies and tests must be conducted.  The examiner is requested to respond to the following:

(1)  Measure and record all current manifestations of the Veteran's right foot disability, to include both musculoskeletal and neurological symptoms, as appropriate.  

(2)  State whether the Veteran's symptoms amount to permanent loss of use of the right foot.  The examiner should be advised that, for VA purposes, the determination regarding loss of use must be made on the basis of the actual remaining function of the foot and whether the acts of balance, propulsion, etc. of the foot could be accomplished equally well by an amputation stump with prosthesis.    

(3)  If loss of use is found, to the extent possible, please indicate when the Veteran's symptoms first amounted to loss of use.  

A complete rationale must be provided for any opinion offered, with consideration of all lay and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.  

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claims based on all lay and medical evidence of record.  If the claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2010), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

